DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1- 17, in the reply filed on May 5, 2022 is acknowledged.
Claims 18 – 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 5, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 8 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0114692 to Welton et al.
Regarding Claim 1.  Welton et al. teaches a foamed/foamable resin composition comprising an epoxy-based resin [0015] – [0016]; a nitrogen gas [Paragraph 0026]; a surfactant [0025]; and a hardening/curing agent [0020].
Regarding Claim 2.  Welton et al. teaches the foamable resin composition of Claim 1, wherein the epoxy resin may be a bisphenol A diglycidyl ether resin or a bisphenol A-epichlorohydrin resin [0017].
Regarding Claims 8 - 9.  Welton et al. teaches the foamable resin composition of Claim 1, wherein the surfactant may be cocamidopropyl hydroxysultaine [0025].
Regarding Claim 10.  Welton et al. teaches the foamable resin composition of Claim 1, wherein the surfactant is provided in an amount of about 0.01 to about 6% by weight of the composition [0025].

Claims 1, 2, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN101319085 to Chunhai et al.  For the purposes of examination, citations for Chunhai et al. will be taken from an English-language abstract and a machine translation of the document obtained from the European Patent Office.
Regarding Claim 1.  Chunhai et al. teaches a foaming material comprising an epoxide resin; an azo compound; a surface-active agent/surfactant; and an amine curing agent (Abstract).  Azo compounds are set forth as nitrogen gas-generating compounds in instant Claim 5.
Regarding Claim 2.  Chunhai et al. teaches the composition of Claim 1 wherein the epoxy resin may be a bisphenol A epoxy resin [0030].
Regarding Claim 7.  Chunhai et al. teaches the foamable resin composition of Claim 1 wherein the azo compound is present in an amount of 0.1 to 15 weight percent (Abstract).
Regarding Claim 10.  Chunhai et al. teaches the foamable resin composition of Claim 1 wherein the surfactant is present in an amount of 0.1 to 5 weight percent (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0115692 to Welton et al., as applied to Claim 1 above, and further in view of US 2011/0319564 to Corley et al.
Regarding Claim 3.  Welton et al. teaches the foamable resin composition of Claim 1 wherein the epoxy resin may be a bisphenol A-epichlorohydrin resin (Paragraph 0017) but does not teach it further comprises 1,6-hexanediol diglycidyl ether.  However, Welton et al. does teach the concept of using solvents/diluents in conjunction with epoxy resins.  Secondary reference Corley et al. specifically teaches 1,6-hexanediol diglycidyl ether as a diluent for epoxy resins [0044; 0046].  Welton et al. and Corley et al. are analogous art as they are from the same field of endeavor, namely epoxy resin compositions.  Before the effective filing date of the instantly claimed invention, it would have been obvious to combine 1,6-hexanediol diglycidyl ether with the bisphenol A-epichlorohydrin resin of Welton et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Corley et al. shows that 1,6-hexanediol diglycidyl ether is known in the art as a diluent for epoxy resins [0044; 0046].  Welton et al. furthers teaches these types of compounds reduce the viscosity of epoxy resins for ease of handling, mixing, and transferring [0019].

Claims 4, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CN101319085 to Chunhai et al., as applied to Claim 1 above.
Regarding Claim 4.  Chunhai et al. teaches the foamable resin composition of Claim 1 comprises the epoxy resin in an amount of 50 to 90 weight percent [0038 – 0039].  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)
Regarding Claim 11.  Chunhai et al. teaches the foamable resin composition of Claim 1 wherein the azo compound is provided in an amount of 0.1 to 15 weight percent and the surfactant is present in an amount of 0.1 to 5 weight percent (Abstract).  The ratio of nitrogen gas-generating compound to the surfactant can be calculated to be in the range of 0.02:1 – 150:1.  Again, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)
Regarding Claim 14.  Chunhai et al. teaches the foamable resin composition of Claim 1 wherein the curing agent is provided in a preferred amount of 0.10 to 30 weight percent [0029].  Again, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)

Claims 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN101319085 to Chunhai et al., as applied to Claim 1 above, and further in view of US 2004/0152804 to Inoue.
Regarding Claim 6.  Chunhai et al. teaches the foamable resin composition of Claim 1 but does not expressly teach the azo foaming agent is azodicarbonamide.  However, Inoue also teaches a foamable resin composition in which azodicarbonamide is suitably used as a foaming agent [0025].  Chunhai et al. and Inoue are analogous art as they are from the same field of endeavor, namely epoxy resin foam compositions.  Before the effective filing date of the instantly claimed invention, it would have been obvious to provide azodicarbonamide, as taught by Inoue, as the azo foaming agent in Chunhai et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Inoue shows that azodicarbonamide is known in the art as an azo foaming agent for epoxy resin compositions [0025].
Regarding Claims 12 and 13.  Chunhai et al. teaches the foamable resin composition of Claim 1 wherein the curing agent may be an aliphatic amine [0030] but does not expressly set forth suitable species thereof.  However, Inoue also teaches a foamable resin composition in which the curing agent may be diethylene triamine [0016].  Before the effective filing date of the instantly claimed invention, it would have been obvious to provide diethylene triamine, as taught by Inoue, as the aliphatic amine curing agent in Chunhai et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Inoue shows that diethylene triamine is known in the art as an aliphatic amine curing agent for epoxy resin foam compositions [0016].

Claims 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN101319085 to Chunhai et al. in view of US 2011/0319564 to Corley et al., US 2004/0152804 to Inoue, and US 2008/0114692 to Welton et al.
Regarding Claims 15 and 17.  Chunhai et al. teaches a foaming material comprising:
an epoxide resin, which may be based upon bisphenol A (Abstract and [0030]); 
an azo compound as a foaming agent, which is provided in a preferred amount of 0.15 to 10 weight percent (Abstract and [0030]); 
a surface-active agent/surfactant, which is provided in an amount of 0.1 to 5 percent (Abstract); and
 an amine curing agent, which is provided in a preferred amount of 10 to 30 weight percent (Abstract and [0030]).  
With respect to the amount of curing agent, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)
Chunhai et al. does not expressly teach the bisphenol A-based epoxy resin is further based on epichlorohydrin.  However, Corley et al. teaches the concept of reacting an epoxy resin component, e.g. bisphenol A, with epichlorohydrin [0039 - 0041].  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to react epichlorohydrin with bisphenol A to prepare the bisphenol A-based epoxy resin of Chunhai et al.  The motivation would have been that epoxy resins based upon bisphenol A and epichlorohydrin are the most widely used epoxy resins in commercial applications due to their excellent adhesion, toughness, wear resistance, and chemical resistance properties.
Chunhai et al. also does not expressly teach the azo foaming agent is azodicarbonamide.  However, Inoue also teaches a foamable resin composition in which azodicarbonamide is suitably used as a foaming agent [0025].  Before the effective filing date of the instantly claimed invention, it would have been obvious to provide azodicarbonamide, as taught by Inoue, as the azo foaming agent in Chunhai et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Inoue shows that azodicarbonamide is known in the art as an azo foaming agent for epoxy resin compositions [0025].
Chunhai et al. also does not expressly teach the surfactant is a hydroxysultaine surfactant.  However, Welton et al. also teaches the concept of preparing an epoxy resin foam in which the surfactant may be cocamidopropyl hydroxysultaine [0025].  Chunhai et al. and Welton et al. are analogous art as they are from the same field of endeavor, namely epoxy resin foam compositions.  Before the effective filing date of the instantly claimed invention, it would have been obvious to provide cocamidopropyl hydroxysultaine, as taught by Welton et al., as the surface-active agent in Chunhai et al.  The motivation would have been that Welton et al. teaches these types of surfactants may facilitate foaming of the epoxy resin composition [0025].
Regarding Claim 16.  Chunhai et al.  teaches the foamable resin composition of Claim 15 but does not teach the epoxy resin further comprises 1,6-hexanediol diglycidyl ether.  However, Corley et al. teaches 1,6-hexanediol diglycidyl ether as a diluent for epoxy resins [0044; 0046].  Before the effective filing date of the instantly claimed invention, it would have been obvious to combine 1,6-hexanediol diglycidyl ether with the bisphenol A-epichlorohydrin resin of Welton et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Corley et al. shows that 1,6-hexanediol diglycidyl ether is known in the art as a diluent for epoxy resins [0044; 0046] and therefore would be expected to reduce the viscosity of epoxy resins for ease of handling, mixing, and transferring.

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references also pertain to epoxy resin foam compositions.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764